Case 3:20-cv-01150-MAS-ZNQ Document 17-1 Filed 05/21/20 Page 1 of 4 PageID: 596



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



  JACKSON TRAILS, LLC, a New Jersey
  limited liability corporation,

                                 Plaintiff,                       Civ. No. 3:20-cv-01150

         v.                                                       (Returnable 6/15/20)

  TOWNSHIP OF JACKSON, a New Jersey
  municipal corporation and body politic; and
  the PLANNING BOARD OF THE
  TOWNSHIP OF JACKSON, a municipal
  agency.

                                 Defendants.



                           DECLARATION OF SIEGLINDE K. RATH

 Sieglinde K. Rath declares as follows, pursuant to 28 U.S.C. § 1746:

    1.        I am an associate attorney with Storzer & Associates, P.C., attorneys for the Plaintiff

              and make this declaration in that capacity.

    2.        I respectfully submit this Declaration in support of Plaintiff’s Opposition to

              Defendants’ Motion to Dismiss.

    3.        Attached hereto as ​Exhibit A is a true and correct copy of an Order entered by Judge

              Mark Troncone on April 7, 2020 in the consolidated action of In the Matter of the

              Township, a municipal corporation of the State of New Jersey; ​El at Jackson, LLC v.

              Township of Jackson Planning Board​, Superior Court of New Jersey, Law Division,

              Ocean County, Dkt. No. OCN-L-1879-15, Dkt. No. OCN-L-822-92.
Case 3:20-cv-01150-MAS-ZNQ Document 17-1 Filed 05/21/20 Page 2 of 4 PageID: 597



    4.    Attached hereto as ​Exhibit B is a true and correct copy of a press release entitled

          “Joint Statement by Governor Murphy and Attorney General Gurbir Grewal on

          Facebook’s Removal of AntiSemitic, Racist Group Page” obtained from the Office of

          the Attorney General’s website.

    5.    Upon information and belief, on April 20, 2020, the Planning Board of the Township

          of Jackson ​unanimously voted to vacate its denial of the application which is the subject

          of the lawsuit referenced in paragraph 3 above and grant preliminary approval of same.

    6.    Attached hereto as ​Exhibit C ​is a true ​and correct copy of the Complaint in the matter

          The United States of America v. Township of Jackson and Jackson Planning Board,

          United States District Court, District of New Jersey, Case No. 3:20-cv-06109 filed

          May 20, 2020.

    7.    Attached hereto as ​Exhibit D is a true and correct copy of the opinion and order in

          the matter ​Eagle Cove Camp & Conference Center v. Town of Woodboro​, Civ. No.

          10-00118, slip op. at 6-10 (W.D. Wis. Mar. 24, 2011).

    8.    Attached hereto as ​Exhibit E is a true and correct copy of Exhibit C to the

          Declaration of Mordechai Burnstein dated September 25, 2019 filed in the matter of

          Agudath Israel of America, et al v. The Township of Jackson, NJ, et al.​, United States

          District Court, District of New Jersey, Case No. 3:17-cv-03226.

    9.    Attached hereto as ​Exhibit F is a true and correct copy of Exhibit D to the

          Declaration of Mordechai Burnstein dated September 5, 2019 filed in the matter of

          Agudath Israel of America, et al v. The Township of Jackson, NJ, et al.​, United States

          District Court, District of New Jersey, Case No. 3:17-cv-03226.
Case 3:20-cv-01150-MAS-ZNQ Document 17-1 Filed 05/21/20 Page 3 of 4 PageID: 598



    10.      Attached hereto as ​Exhibit G is a true and correct copy of Exhibit 49 to the

             Declaration of Donna Jennings dated September 6, 2019 filed in the matter of

             Agudath Israel of America, et al v. The Township of Jackson, NJ, et al.​, United States

             District Court, District of New Jersey, Case No. 3:17-cv-03226.

    11.      Attached hereto as ​Exhibit H is a true and correct copy of Exhibit 51 to the

             Declaration of Donna Jennings dated September 6, 2019 filed in the matter of

             Agudath Israel of America, et al v. The Township of Jackson, NJ, et al.​, United States

             District Court, District of New Jersey, Case No. 3:17-cv-03226.

    12.      Attached hereto as ​Exhibit I is a true and correct copy of the Declaration of Yisroel

             Schenkolewski dated August 22, 2019 filed in the matter of ​Agudath Israel of

             America, et al v. The Township of Jackson, NJ, et al.​, United States District Court,

             District of New Jersey, Case No. 3:17-cv-03226.

    13.      Attached hereto as ​Exhibit J ​is a true and correct copy of Exhibit B to the

             Declaration of Mordechai Burnstein dated September 5, 2019 filed in the matter of

             Agudath Israel of America, et al v. The Township of Jackson, NJ, et al.​, United States

             District Court, District of New Jersey, Case No. 3:17-cv-03226.

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on May 21, 2020




                                                        __________________________
                                                        Sieglinde K. Rath (#048131991)
                                                        Storzer & Associates, P.C.
Case 3:20-cv-01150-MAS-ZNQ Document 17-1 Filed 05/21/20 Page 4 of 4 PageID: 599



                                          9433 Common Brook Road
                                          Suite 208
                                          Owings Mills, Md 21117
                                          (202) 857-9766
